Citation Nr: 0928199	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-28 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to January 5, 1998, 
for the assignment of a 100 percent rating for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had verified active service from September 1966 
to August 1970 and it appears that his active service dates 
actually extend from December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Veteran appeared at a hearing before the undersigned 
Acting Veterans Law Judge at the RO in June 2009.  A 
transcript of the hearing is in the claims folder.  


FINDINGS OF FACT

1.  The RO initially granted service connection for PTSD in 
an August 1986 rating decision, at which time a 10 percent 
evaluation was assigned, effective from February 1985.  

2.  By rating action of June 1997, a 70 percent evaluation 
for PTSD was continued.  The Veteran was notified of that 
rating decision in June 1997 and did not complete the 
appellate process by filing a timely substantive appeal; 
accordingly, that decision became final.  

3.  A VA hospitalization report dated January 5, 1998, 
reflecting that the Veteran was treated for PTSD was accepted 
as an informal claim for increase.  This hospitalization 
report represents the earliest date upon which it was 
factually ascertainable that the Veteran's PTSD met the 
criteria for the assignment of a 100 % evaluation for PTSD.

4.  The file does not contain any claim for increase, formal 
or informal, filed subsequent to the final June 1997 rating 
decision and prior to the currently assigned effective date 
of January 5, 1998.

5.  It is not factually ascertainable that an increase in the 
Veteran's PTSD occurred during the one-year period prior to 
January 5, 1998.


CONCLUSION OF LAW

The criteria for an effective date prior to January 5, 1998 
for the grant of an increased 100 percent evaluation for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.157, 3.400, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2008); Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the earlier effective date issue, currently on 
appeal.

The facts in this case, which involve the assignment of 
effective dates, are not in dispute.  Application of 
pertinent provisions of the law and regulations will 
determine the outcome.  Specifically, the Court has held that 
a veteran claiming entitlement to an earlier effective date 
is not prejudiced by failure to provide him with VCAA notice 
of the laws and regulations governing effective dates, if, 
based on the facts of the case, entitlement to an earlier 
effective date is not shown as a matter of law, as is the 
disposition in this case.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  No amount of additional evidentiary 
development would change the outcome of this case; therefore 
no VCAA notice is necessary.  See DelaCruz v. Principi, 15 
Vet. App. 143, 149 (2001) (VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the claimant).

Furthermore, the Board finds that general due process 
concerns have been satisfied in connection with this appeal.  
See 38 C.F.R. § 3.103 (2008).  The Veteran engaged the 
services of a representative and was provided with ample 
opportunity to submit evidence and argument in support of his 
claim.  The Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claim.  No further assistance with the development of 
evidence is required.

Earlier Effective Date

The Veteran contends that an effective date prior to January 
5, 1998, is warranted for the grant of a 100 percent 
evaluation for his service connected PTSD.  He believes that 
the proper effective date is 1986, when PTSD was initially 
diagnosed and service connection for PTSD was initially 
established.  

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall be no 
earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a).  The statutory provision is 
implemented by regulation which provides that the effective 
date for an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400.

An exception to the general rule governing claims for 
increased compensation is contained in 38 U.S.C.A. § 
5110(b)(2).  If the evidence demonstrates that the increase 
in disability occurred prior to the date of receipt of claim, 
the Department may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating is received within a year 
of the date that the increase occurred.  See 38 C.F.R. § 
3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim.  38 C.F.R. § 3.155.

A report of an examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits.  38 C.F.R. §3.157(a).  Under 38 
C.F.R. § 3.157(b), once a formal claim for compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by the VA will be accepted as informal claim 
for increased benefits for an informal claim to reopen.  The 
provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157 (2008).

The Veteran filed an informal service connection claim for 
PTSD in February 1985, which was followed by a formal claim 
filed in October 1985.  The RO initially granted service 
connection for PTSD in an August 1986 rating decision.  At 
that time, a 10 percent evaluation was assigned for PTSD, 
effective from February 1985.  The grant was based in part on 
VA treatment records which reflected that the Veteran was 
hospitalized for treatment of delayed PTSD in December 1985.  
The 10 percent evaluation was continued as shown by rating 
actions issued in March 1988, February 1989 and April 1990.  
The Board noted that since the initial grant of service 
connection effective from February 1985, the RO has awarded 
several periods of temporary 100 percent evaluations (under 
38 C.F.R. § 4.29) for inpatient hospitalizations in excess of 
21 days for treatment of PTSD. 

In a rating action issued in June 1990, a 30 percent 
evaluation for PTSD was assigned effective from March 1990.  
A 50 percent evaluation was granted in a January 1991 rating 
decision, effective from December 1990.  The 50 percent 
rating was continued in numerous rating actions issued 
between 1991 and 1995.  In a March 1996 rating action, a 70 
percent evaluation was granted for PTSD, effective from 
November 1995.  The 70 percent evaluation was confirmed and 
continued in rating actions issued in May, June, September 
and December 1996, which were not appealed and became final.  

The Veteran filed an increased rating claim for PTSD in 
January 1997.  A VA medical record dated in January 1997 
indicated that the Veteran was incompetent to handle his 
finances and needed a guardian.  The Veteran was hospitalized 
by VA in January 1997 for treatment of depression and PTSD.  
The summary indicated that he was experiencing financial and 
domestic problems.  Global Assessment of Functioning (GAF) 
scores of 50 on admission and 60 on discharge were assigned.  
The Veteran was hospitalized for 2 days in March 1997 
following an altercation with his wife; the summary indicated 
that the Veteran calmed down and returned home.  In April 
1997, he was again hospitalized for symptoms of nervousness 
and depression.  On admission he had suicidal ideations.  The 
discharge summary indicated that the Veteran was emotionally 
impaired; PTSD was diagnosed and GAF scores of 40 on 
admission and 60 on discharge were assigned.

By rating action of June 1997, a 70 percent evaluation for 
PTSD was continued.  The Veteran was notified of that rating 
decision in June 1997 and did not complete the appellate 
process by filing a timely substantive appeal.  Accordingly, 
that decision became final.  

In March 1998, the Veteran filed an increased rating claim 
for PTSD, stating that he had been hospitalized by VA in 
October 1997 and from January to March 1998.  

The Veteran was hospitalized by VA in October 1997 for 
treatment of PTSD and substance abuse-cocaine.  The Veteran's 
symptoms included depression and auditory hallucinations.  
The report indicated that the Veteran was emotionally 
impaired, but was competent with a GAF score of 50 on 
discharge.  

The Veteran was hospitalized by VA for nearly 2 months 
extending from January to March 1998 for treatment of 
depressive disorder and PTSD.  The summary indicated that the 
Veteran was admitted due to an exacerbation of schizophrenia 
with voices telling him to commit suicide.  His major 
stressor was described as marital discord.  On admission the 
Veteran demonstrated psychotic, depressive and PTSD symptoms.  
While hospitalized the depressive symptoms cleared and the 
psychotic symptoms went into remission.  A GAF score of 30 on 
admission and 70 at best during the past 12 months was 
assigned.  

In a rating action issued in December 1998 a 100 percent 
evaluation was assigned for PTSD, effective from January 5, 
1998, representing the first date of VA hospital admission 
for PTSD which showed symptoms consistent with the 100 
percent schedular criteria, following the final rating action 
of June 1997 (based on a claim filed in January 1997).  

The Veteran presented testimony at a travel Board hearing 
held before the undersigned Acting Veterans Law Judge at the 
RO in June 2009.  The Veteran and his representative 
mentioned that between 1995 and 1997, the Veteran was 
hospitalized numerous times in excess of 21 days for 
psychiatric treatment for which he received numerous total 
temporary ratings under 38 C.F.R. § 4.29; the parties stated 
that this may provide a basis for an earlier effective date.  
The Veteran also believed that he or someone else put a claim 
for PTSD in for him in 1986 or 1987, warranting an earlier 
effective date back to that time.  

Analysis

As discussed above, the effective date for a claim for an 
increased evaluation is the date of the claim or the date 
entitlement arose, whichever is later.  As such, the Board 
must initially establish the date of the claim.  

A review of the file reflects that the Veteran filed an 
increased rating claim for PTSD in January 1997.  A June 1997 
rating decision continued a 70 percent evaluation for PTSD.  
While the Veteran timely filed a Notice of Disagreement (NOD) 
and a Statement of the Case (SOC) was sent to the Veteran in 
September 1997, the Board finds the veteran did not perfect 
his appeal with the submission of a Substantive Appeal (Form 
VA 9).  38 U.S.C.A. § 7105(a); Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995) [pursuant to 38 U.S.C.A. § 7105, a Notice 
of Disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA].  

A Substantive Appeal must either indicate that all of the 
issues presented in applicable SOCs and supplemental SOCs are 
being appealed or must specify the particular issues being 
appealed.  It should also set out specific arguments related 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
38 C.F.R. § 20.202.  The Substantive Appeal must be filed 
within 60 days after mailing of the SOC, or within the 
remainder of the 1 year period from the mailing of 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302.  Extensions of time for filing a Substantive Appeal 
may be granted for good cause.  38 C.F.R. § 20.303.  Proper 
completion and filing of the substantive appeal is a 
prerequisite to perfect the appeal.  38 C.F.R. § 20.202.

In conjunction with the issuance of the SOC in September 
1997, the Veteran was clearly advised of the requirement to 
perfect his appeal and was furnished with a VA Form 9.  He 
was further informed that failure to provide a timely 
substantive appeal would result in the closure of his case.  
The Veteran did not file a timely substantive appeal to 
perfect the June 1997 rating decision; therefore, it became 
final.  38 C.F.R. § 20.1103.

Thereafter, the date the Veteran actually filed an increased 
rating claim for PTSD was March 20, 1998.  However, by 
operation of the provisions of 38 C.F.R. § 3.157, accepting 
an VA report of an examination or hospitalization as an 
informal claim for benefits, an effective date of January 5, 
1998 was assigned for the grant of a 100 percent evaluation 
for PTSD.  January 5, 1998, also represents the date 
entitlement arose, the initial date of the Veteran's VA 
hospitalization which demonstrated more severe PTSD symptoms 
consistent with the grant of a 100 percent schedular 
evaluation.  

The Board is unable to identify any claim for increase, 
formal or informal, filed subsequent to the final June 1997 
rating decision and prior to the currently assigned effective 
date of January 5, 1998.  The Board notes that the October 
1997 VA hospitalization report, although listing PTSD in the 
discharge diagnoses, reflects that the hospitalization was 
primarily for treatment of substance abuse and its associated 
symptoms; the Veteran was also treated for several other non 
service-connected physical impairments.  The hospitalization 
report includes no specific findings related to PTSD.  As 
such, this report does not meet the requirements of an 
informal claim under 38 C.F.R. § 3.157.  

Accordingly, January 5, 1998, represents the appropriate date 
of the claim for increase.  In Rudd v. Nicholson, 20 Vet. 
App. 296, 300 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that when a rating decision is 
final, only a request for a revision premised on CUE could 
result in the assignment of earlier effective date.  A 
freestanding claim for an earlier effective date, once the 
appeal becomes final, attempts to vitiate the rule of 
finality.  

The Board has considered the Veteran's contention to the 
effect that an effective date of 1986 is warranted in this 
case, as this was when PTSD was initially diagnosed and 
service-connected.  However, as alluded to above, the law 
presently and at all times relevant to this decision is clear 
as to the finality of decisions rendered by agencies of 
original jurisdiction.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400; see Sears v. Principi, 16 Vet. App. 244, 247-248 
(2002).  To the extent the Veteran seeks an effective date 
prior to a final rating decision, he must file a claim of 
clear and unmistakable error concerning the prior rating 
decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) 
(finding that only a request for revision based on CUE could 
result in the assignment of an effective date earlier than 
the date of a final decision as free-standing claims for 
earlier effective dates vitiate the rule of finality).  In 
this case, no CUE claim regarding any earlier final decision 
has been commenced.  As such, as a legal matter entitlement 
to an effective date prior to January 5, 1998 is not 
warranted.  

As previously established, a review of the record reveals 
there are no formal or informal claims for an increased 
evaluation for PTSD filed subsequent to the final June 1997 
rating decision and the currently assigned January 5, 1998, 
effective date.  However, an effective date can be based on 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date.  38 C.F.R. § 
3.400(o)(2).  See Holbrook v. Brown, 8 Vet. App. 91 (1995) 
(Holding that the Board has the fundamental authority to 
decide a claim in the alternative.)

Thus, the Board has examined whether it was factually 
ascertainable that the Veteran's PTSD increased in severity 
during the year prior to the January 5, 1998 receipt of the 
application for an increased evaluation for PTSD.  

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the Veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a). In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  The 
diagnoses and classification of mental disorders must be in 
accordance with DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  See 38 C.F.R. §§ 4.125 through 4.130.

Under diagnostic code (DC) 9411 used for the evaluation of 
PTSD, the current 70 percent rating contemplates occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

Under DC 9411, the next higher 100 percent rating is 
warranted where there is total occupational and social 
impairment, due to symptoms such as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation or name.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

In assessing the evidence of record, the Board has reviewed 
the Veteran's Global Assessment of Functioning (GAF) scores.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).

Under DSM-IV, GAF scores ranging between 51 and 60 are 
assigned when there are moderate symptoms (like flat affect 
and circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.  GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). Id.  
GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.  GAF Scores between 21 and 30 are assigned 
when behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  Id.

In this case, the currently assigned effective date of 
January 5, 1998 represents the date upon which it was 
factually ascertainable that the Veteran's PTSD 
manifestations met the schedular criteria for the assignment 
of a 100 percent evaluation for PTSD.  The Board has reviewed 
the evidence dated during the year prior to that time to 
ascertain whether an earlier effective date may be granted.  

The Board is unable to identify any evidence reflecting that 
the Veteran's PTSD was productive of total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation, or 
own name, during the one-year period prior to January 5, 
1998.

During the one-year period prior to January 5, 1998, neither 
the PTSD symptoms manifested nor the GAF scores assigned 
ranging from 40 to 60 were consistent with the assignment of 
a 100 percent schedular evaluation for PTSD.  Significantly, 
none of the evidence dated during the one-year period prior 
to January 5, 1998, indicated that the Veteran's PTSD 
rendered him totally incapable of any social interaction or 
utterly unemployable.  Hence it was not factually 
ascertainable that an increase in the severity of his PTSD, 
consistent with the assignment of a 100 percent disability 
rating was shown during the one-year period prior to January 
5, 1998.

The Veteran and his representative maintain that an earlier 
effective date may be warranted based on numerous 
hospitalizations for treatment of the psychiatric disorder 
between 1995 and 1997, for which temporary 100 percent total 
evaluations were assigned under 38 C.F.R. § 4.29.  VA 
regulations provide that a total disability rating will be 
assigned without regard to other provisions of the Schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or approved hospital 
for a period in excess of 21 days.  38 C.F.R. § 4.29 (2008).  

The award of a total 100 percent evaluation under 38 C.F.R. 
§ 4.29, no matter how often employed, is not comparable to 
the assignment of a 100 percent schedular evaluation.  This 
is a temporary rating which is awarded solely for the purpose 
of meeting the requisite criteria of being hospitalized for 
treatment of a service-connected disorder in excess of 21 
days.  In contrast, in rendering a schedular evaluation, the 
law requires that VA ascertain the severity of a disorder by 
evaluating the competent evidence, as measured by specific 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Accordingly, the award of a temporary total evaluation, in 
and of itself, does not provide the basis for the assignment 
of an earlier effective date.  

Revisting the Veteran's argument that he first filed a claim 
and/or was treated for PTSD in 1986 warranting an earlier 
effective date to that time, as is clear from the applicable 
regulations, it is not the date of the onset of illness or 
disability, which is the decisive factor in the determination 
of the effective date in increased rating claim.  The 
regulations specify that even if an increase in disability 
precedes the claim by more than a year, the proper effective 
date is the date that claim is received (date of claim for 
increase), or January 5, 1998, as has been confirmed in this 
decision.  See 38 C.F.R. § 3.400(o)(2); Harper, 10 Vet. App. 
at 126.

In summary, there was no increased rating claim for PTSD, 
either formal or informal, filed prior to January 5, 1998.  
Moreover, it was not factually ascertainable that schedular 
requirements for the assignment of a 100 percent evaluation 
for PTSD were met at any time during the one-year period 
prior to January 5, 1998.  Accordingly, the Board concludes 
that statutory and regulatory criteria for the assignment of 
an effective date prior to January 5, 1998, for the 
assignment of a 100 percent evaluation for PTSD have not been 
met and the claim must be denied.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

An effective date prior to January 5, 1998, for the grant of 
a 100 percent evaluation for PTSD is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


